DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 8/23/2022 is acknowledged.  The traversal is on the grounds that there is no search burden.  This is not found persuasive because the inventions (i.e. the method and the battery) have acquired a separate status in the art in the view of their different classification and therefore there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/457,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/457,336 discloses a method of restoring capacity of a non-aqueous electrolyte secondary battery (claim 4), comprising: preparing a liquid composition (claim 1); and mixing the liquid composition with an electrolyte solution of the non-aqueous electrolyte secondary battery having an observed capacity loss from a predetermined capacity (claim 4), the liquid composition including a solvent and a dissolved substance, the dissolved substance including an ionic compound (claim 1), the ionic compound consisting of a radical anion of an aromatic compound and a metal cation, the aromatic compound being a polyacene or a polyphenyl (claim 1), the metal cation being an ion of the same type as carrier ions of the non-aqueous electrolyte secondary battery (claim 1).
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of copending Application No. 17/457,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/457,336 discloses wherein the dissolved substance includes at least one type selected from the group consisting of:
	a first ionic compound represented by the following formula (1):

    PNG
    media_image1.png
    172
    592
    media_image1.png
    Greyscale

	and second ionic compound represented by the following formula (2):

    PNG
    media_image2.png
    49
    280
    media_image2.png
    Greyscale

	wherein
	each of n1 and n2 is an integer of 1 to 4,
	each of x1 and x2 is any numeral,
	My+ denotes the metal cation,
	y denotes a valence of the metal cation,
	each aromatic ring may include a heteroatom in the ring, and
	each aromatic ring may have a substituent on the ring (claim 2).
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of copending Application No. 17/457,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/457,336 discloses wherein the radical anion includes at least one type selected from the group consisting of a naphthalene radical anion and a biphenyl radical anion (claim 2).
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of copending Application No. 17/457,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/457,336 discloses wherein the metal cation includes a lithium ion (claim 2).
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/457,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/457,336 discloses wherein the solvent includes 1,2-dimethoxyethane (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiyama et al. (JP 2011076930 A) (English machine translation provided herein) and further in view of Liu et al. "Li− Biphenyl− 1, 2-dimethoxyethane solution: calculation and its application." 
Regarding claim 1, Hagiyama discloses a method of restoring capacity of a non-aqueous electrolyte secondary battery (machine translation; [0001], [0070]), comprising: preparing a liquid composition (machine translation; [0078]; the capacity recovery material); and mixing (machine translation; [0078]; there will be inherently some degree of mixing when adding the capacity recovery material to the electrolyte solution) the liquid composition with an electrolyte solution (machine translation; [0070]) of the non-aqueous electrolyte secondary battery having an observed capacity loss from a predetermined capacity (machine translation; [0073]), the liquid composition including a solvent (machine translation; [0078]; tetrahydrofuran) and a dissolved substance (machine translation; [0078]; LiPF6). 
Hagiyama further teaches wherein the liquid composition is not particularly limited as long as it is easily oxidized by the positive electrode potential during discharge and is not reduced by the negative electrode potential during discharge (machine translation; [0061]).
Hagiyama also teaches wherein the positive electrode active material can include V2O5 (machine translation; [0024]).
Hagiyama additionally teaches wherein the liquid composition serves as a lithium ion source for the positive electrode active material (machine translation; [0066]).
Hagiyama does not disclose wherein the dissolved substance including an ionic compound, the ionic compound consisting of a radical anion of an aromatic compound and a metal cation, the aromatic compound being a polyacene or a polyphenyl, the metal cation being an ion of the same type as carrier ions of the non-aqueous electrolyte secondary battery.
Liu teaches a method of making a non-aqueous electrolyte secondary battery (P10342-10343; Experimental Section), comprising: preparing a liquid composition (P10342-10343; Sample Preparation), the liquid composition including a solvent (P10342-10343; Sample Preparation;1,2-dimethoxyethane) and a dissolved substance (P10342-10343; Sample Preparation; lithium biphenylide), the dissolved substance including an ionic compound (P10342-10343; Sample Preparation; lithium biphenylide), the ionic compound consisting of a radical anion of an aromatic compound (P10342-10343; Sample Preparation; biphenylide) and a metal cation (P10342-10343; Sample Preparation; lithium), the aromatic compound being a polyphenyl (P10342-10343; Sample Preparation), the metal cation being an ion of the same type as carrier ions of the non-aqueous electrolyte secondary battery (P10342-10343; Sample Preparation; lithium).
Liu further teaches wherein the liquid composition serves as a lithium ion source for the positive electrode active material, improving the positive electrode reversibility during the charge-discharge cycles and the capacity (P10347; Conclusions).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the liquid composition taught in Liu to the method of Hagiyama in order to improve the positive electrode reversibility during the charge-discharge cycles and the capacity and the skilled artisan would have reasonable expectation of success in doing so.
Regarding claim 2, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the dissolved substance includes a second ionic compound represented by the following formula (2) (Liu; P10342-10343; Sample Preparation; lithium biphenylide):

    PNG
    media_image2.png
    49
    280
    media_image2.png
    Greyscale

	wherein
	each of n1 and n2 is an integer of 1 to 4,
	each of x1 and x2 is any numeral,
	My+ denotes the metal cation,
	y denotes a valence of the metal cation,
	each aromatic ring may include a heteroatom in the ring, and
	each aromatic ring may have a substituent on the ring.
Regarding claim 3, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the radical anion includes a biphenyl radical anion (Liu; P10342-10343; Sample Preparation).
Regarding claim 4, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the metal cation includes a lithium ion (Liu; P10342-10343; Sample Preparation).
Regarding claim 5, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the solvent includes tetrahydrofuran (Hagiyama; [0078]) and 1,2-dimethoxymethane (Liu; P10342-10343; Sample Preparation).
Regarding claim 6, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein after the liquid composition is mixed with the electrolyte solution of the non-aqueous electrolyte secondary battery, performing constant current-constant voltage charging of the non-aqueous electrolyte secondary battery (Hagiyama; machine translation; [0088]).
Regarding claim 7, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the constant current-constant voltage charging includes performing constant voltage charging of the non-aqueous electrolyte secondary battery in a 90% to 100% charged state (Hagiyama; machine translation; [0088]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759